Title: General Orders, 10 June 1776
From: Washington, George
To: 

 

Head Quarters, New York, June 10th 1776.
Parole Bedford.Countersign Cumberland.


The Brigadier Generals are requested to make their different Brigades, perfectly acquainted with their several alarm posts, and that they pay particular attention to the men’s arms, and see that they are in perfect good fighting order.
The Colonels, or commanding Officers of Regiments, from which men were taken, to compose His Excellency The Commander in Chief’s guard, are not to include them in their future Returns, or Abstracts, after the month of March, they being consider’d as a distinct Corps.
